Case 9:18-cv-81004-RLR Document 20-2 Entered on FLSD Docket 10/02/2018 Page 1 of 3




                      EXHIBIT A
Case 9:18-cv-81004-RLR Document 20-2 Entered on FLSD Docket 10/02/2018 Page 2 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

   MELANIE DAVIS, et al.,                         )
                                                  )
           Plaintiffs,                            )
                                                  )
   v.                                             )       Case No. 18-cv-81004-RLR
                                                  )
   POST UNIVERSITY, INC.,                         )
                                                  )
           Defendant.                             )

                            DEFENDANT POST UNIVERSITY, INC.’S
                             OFFER OF JUDGMENT PURSUANT TO
                           FEDERAL RULE OF CIVIL PROCEDURE 68

           TO PLAINTIFF MELANIE DAVIS AND HER ATTORNEYS OF RECORD:

           Defendant Post University Inc. (the “University”), pursuant to Fed. R. Civ. P. 68, hereby

   offers to allow entry of judgment to be taken against it as follows: a judgment in favor of

   plaintiff Melanie Davis (“Plaintiff”) and against the University, in the sum of $10,000 (ten

   thousand). This shall be the total amount to be paid by the University on account of any liability

   claimed in this action, including all costs of suit and attorneys’ fees otherwise recoverable in this

   action by Plaintiff.

           If Plaintiff does not accept this offer, she may be become obligated to pay the

   University’s costs incurred after making this offer.

           To accept this offer, Plaintiff must serve written notice of acceptance thereof within 14

   (fourteen) days of the date this offer is made.

           This offer is not an admission of liability by the University, but rather is made solely for

   the purpose of compromising a disputed claim.
Case 9:18-cv-81004-RLR Document 20-2 Entered on FLSD Docket 10/02/2018 Page 3 of 3



   Dated: September 26, 2018          ARENT FOX LLP


                                      By: /s/ Adam Bowser
                                      Attorneys for Post University, Inc.




                                         2
